Exhibit 10.10 ESTERLINE TECHNOLOGIES CORPORATION 2,as amended and restated effective September 17, 2015 SECTION 1.PURPOSE The purpose of the Esterline Technologies Corporation 2013 Equity Incentive Plan, as amended and restated, is to attract, retain and motivate employees, officers, directors, consultants, agents, advisors and independent contractors of the Company and its Related Companies by providing them the opportunity to acquire a proprietary interest in the Company and to align their interests and efforts to the long-term interests of the Company's stockholders.
